Voto particular disidente de la
Juez Asociada Señora Ro-dríguez Rodríguez,
al cual se une la Jueza Asociada Se-ñora Fiol Matta.
Disiento de la determinación que hoy anuncia la mayoría. En la petición de hábeas corpus ante nuestra con-sideración, tres confinados alegan que se les ha violado el debido proceso de ley en la medida en que el procedimiento de revocación de participación en un programa de desvío y de libertad supervisada no se ajusta a lo que dispusimos en Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985).
En Martínez Torres v. Amaro Pérez, ante, págs. 724—725, reconocimos que, una vez se concede el privilegio de disfrutar de un programa de libertad limitada, no se puede cancelar ese privilegio sin cumplir con los requisitos míni-mos del debido proceso de ley aplicable a la etapa postsentencia. En Martínez Torres, ante, pág. 725, citando de Gagnon v. Scarpelli, 411 U.S. 778 (1973), indicamos que un probando tiene derecho a dos vistas, una preliminar al momento de su detención y arresto para determinar si existe causa probable de que haya violado su probatoria, y otra vista, un tanto más abarcadora, antes de la determi-nación de revocación final. Véanse, además: Morrissey v. Brewer, 408 U.S. 471, 489 (1972); Young v. Harper, 520 U.S. 143, 147 (1997).
En la vista final, “se le debe garantizar al menos: (a) una notificación escrita de las alegadas violaciones a la probatoria; (b) un examen de la prueba en su contra; (c) la oportunidad de ser oído personalmente y presentar testi-gos y evidencia documental a su favor; (d) el derecho a confrontar y contrainterrogar los testigos adversos, a menos que el juzgador examinador determine por razones de segu-ridad del informante justa causa para no permitir tal con-frontación; (e) un juzgador neutral e independiente que puede ser uno solo o un cuerpo pluralista ..., y (f) determi-naciones escritas de los hechos hallados probados, así como *1062evidencia en que la decisión se basó, y las razones para revocar la probatoria”. Martínez Torres v. Amaro Pérez, ante, pág. 726. Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, See. 33.9, pág. 563.
Tenemos serias dudas si el Reglamento Disciplinario para la Población Correccional, Reglamento Núm. 7748 de 21 de septiembre de 2009 del Departamento de Corrección y Rehabilitación, que rige los procesos de revocación del beneficio de participar en estos programas, cumple con el mandato constitucional. En particular, respecto al requeri-miento del derecho a confrontar y contrainterrogar los tes-tigos adversos.
Por otro lado, resulta altamente preocupante la costum-bre que se entroniza en el Tribunal de, para todos los efec-tos, modificar y hasta revocar sub silentio normas sustan-tivas de derecho a través de Resoluciones; y esto en casos donde ni siquiera hemos escuchado a todas las partes. E.g., Gotay Flores v. Adm. de Corrección, 180 D.P.R. 703 (2011). La Resolución, por su propia naturaleza, no refleja el aná-lisis profundo, sosegado y ponderado de una Opinión de este Tribunal, por lo que no considero adecuado utilizar este mecanismo para, rutinariamente, resolver asuntos sustantivos de derecho.
Es preocupante, también, que la Resolución que se cer-tifica tome como ciertos, y a base de ellos resuelva, alega-ciones cuya veracidad no nos consta. Lo apropiado hubiese sido ordenarle a la Procuradora General que compareciera a expresar su criterio tal y como indica la Jueza Asociada Señora Fiol Matta en su expresión particular.
No obstante los planteamientos graves que se levantan en el hábeas corpus, la mayoría se niega a considerarlos y a ordenarle a la Procuradora General que se exprese. Es muy lastimoso que ello sea así. Porque considero que ese proceder es erróneo, disiento.